 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 654 
In the House of Representatives, U. S.,

July 22, 2009
 
RESOLUTION 
Honoring the Organization for Security and Cooperation in Europe Mediterranean Partners for Cooperation and for other purposes. 
 
 
Whereas the 1975 Helsinki Final Act and subsequent agreements and the work of the Organization for Security and Cooperation in Europe (OSCE), as well as its Parliamentary Assembly and affiliated institutions, encompass what is referred to as the Helsinki Process;  
Whereas the 1975 Helsinki Final Act included a specific section on “Questions relating to Security and Cooperation in the Mediterranean” in recognition of the interrelation between security in Europe and security in the Mediterranean region;  
Whereas the long-standing relationship between the participating states of the Organization for Security and Cooperation in Europe and the Mediterranean Partners for Cooperation, currently Algeria, Egypt, Israel, Jordan, Morocco, and Tunisia, dates back to the origins of the Helsinki Process and is rooted in the important geographical, historical, cultural, economic, and political links between them and the states of the Mediterranean region;  
Whereas the OSCE participating states have declared their intention to promote the development of cooperative relations with the Mediterranean Partners and to encourage the development of mutually beneficial cooperation in various fields of economic activity and have sought to increase mutual confidence so as to promote security and stability in the Mediterranean region as a whole;  
Whereas, since its establishment by the 1990 Charter of Paris, the Parliamentary Assembly of the OSCE has called for enhanced engagement with the Mediterranean Partners for Cooperation and their constituent assemblies in the pursuit of improved economic cooperation, and security and stability in the Mediterranean region;  
Whereas in the 1992 Helsinki Document, the leaders of the OSCE participating states committed to widening cooperation and increasing dialogue with the Mediterranean Partners as a means to promote social and economic development in order to narrow the prosperity gap between Europe and its Mediterranean neighbors and to protect the Mediterranean ecosystems;  
Whereas in the 1999 Istanbul Document, the OSCE participating states encouraged the Mediterranean Partners for Cooperation to draw on the expertise of the participating states in setting up structures and mechanisms in the Mediterranean region for early warning, preventive diplomacy, and conflict prevention;  
Whereas the 2003 Maastricht Ministerial recognized that threats originating or evolving in adjacent regions are of increasing importance, and therefore the OSCE will intensify its cooperation with its Mediterranean and Asian Partners for Cooperation, and also encouraged the Partners for Cooperation to embrace the principles and commitments of the OSCE;  
Whereas the Mediterranean Partners for Cooperation participate as observers in the annual meetings of the OSCE Ministerial Council as well as the regular meetings of the OSCE Permanent Council and Forum for Security Cooperation;  
Whereas, the Mediterranean Partners for Cooperation actively participate in the work of the Contact Group within the Permanent Council, as well as OSCE yearly events, including the Annual Security Review Conference, the Economic Forum, the Human Dimension Implementation Meeting, and the Annual, Fall and Winter Sessions of the OSCE Parliamentary Assembly;  
Whereas since 1995, the OSCE and the Mediterranean Partners for Cooperation have organized annual Mediterranean Conferences to provide the opportunity for the OSCE participating states and the Mediterranean Partners to exchange views on matters of mutual interest and to strengthen their cooperative relationship;  
Whereas in 2001, the President of the OSCE Parliamentary Assembly appointed the first Special Representative on Mediterranean Affairs, Mr. Michel Voisin of France, in order to enhance engagement of members of parliament from the 56 participating states of the OSCE with members of parliament from the Mediterranean Partner states;  
Whereas since 2001, successive OSCE Parliamentary Assembly Special Representatives on Mediterranean Affairs have been appointed by former Assembly Presidents, Mr. Bruce George of the United Kingdom, and Mr. Goran Lennmarker of Sweden, as well as by current President, Mr. Joao Soares of Portugal, reaffirming the OSCE Parliamentary Assembly’s commitment to the Mediterranean Partners for Cooperation;  
Whereas, under the leadership of then-President of the OSCE Parliamentary Assembly, Mr. Bruce George of the United Kingdom, the Parliamentary Assembly convened its first conference dedicated to ensuring peace, democracy, and prosperity in the region of the Mediterranean in Madrid in 2002; and  
Whereas the OSCE Parliamentary Assembly has convened Mediterranean Seminars at its fall meetings since 2003, with the active participation of members of parliament representing the Mediterranean Partners for Cooperation: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the People’s Democratic Republic of Algeria, the Arab Republic of Egypt, the State of Israel, the Hashemite Kingdom of Jordan, the Kingdom of Morocco, and the Tunisian Republic for their participation in the Organization for Security and Cooperation in Europe (OSCE) as Mediterranean Partners for Cooperation;  
(2)welcomes the representatives of the OSCE Mediterranean Partners for Cooperation to Washington, DC, on the occasion of the Commission on Security and Cooperation in Europe Seminar on OSCE Mediterranean Partner Engagement, July 22–23, 2009;  
(3)encourages the OSCE to re-evaluate its past practices and ongoing activities in the Mediterranean dimension in order to further empower the OSCE Mediterranean Partners for Cooperation in the work of the OSCE, and to support the Partners’ leadership on matters which impact their citizens, their governments, and the region; and  
(4)encourages the OSCE Mediterranean Partners for Cooperation to continue to work with the OSCE participating states to enhance trade, economic development, security, and stability in the Mediterranean region, and to embrace existing OSCE commitments, including those in the Human Dimension.  
 
Lorraine C. Miller,Clerk.
